DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I and species BKV in the reply filed on December 8, 2021 is acknowledged.  The traversal is on the ground(s) that the epitopes from Table I represent a significant structural element and that the claimed epitopes, in combination, result in compositions that have a common property or activity.  This is not found persuasive.
The epitopes sequences of Table 1 do not share a common structural element.  There is no common structural motif shared between the epitopes.  Further, as outlined in the Restriction Requirement dated June 8, 2021, Nielsen et al. teaches a nucleic acid that encodes two or more of the T cell epitopes of Table 1.  In particular, Nielsen et al. discloses a vector that encodes 32 different HLA class I-restricted epitopes of Cytomegalovirus, Epstein-Barr virus and Influenza virus as a polyepitope. CMV epitopes from instant Table 1 that are taught by Nielsen et al. include NLVPMVATV and IPSINVHHY. EBV epitopes from instant Table 1 that are also taught by Nielsen et al. include CLGGLLTMV, GLCTLVAML, RAKFKQLL, FLRGRAYGL and YPLHEQHGM.
The requirement is still deemed proper and is therefore made FINAL.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  Appropriate correction is required.
The disclosure is objected to because of the following informalities: Figure 1 contains amino acid sequences without the appropriate sequence identifier (e.g., SEQ ID NO: X).  Appropriate correction is required.

Status of the Claims
	Claims 49, 55, 57, 58, 62, 64, 71, 73-74, 80-81, 85-86, 88-89, and 105 have been withdrawn as being directed to a non-elected invention.  Claims 13-14, 20-21, 28-29 have been withdrawn as being directed to a non-elected species.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4 and 54 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nielsen et al. (Journal of Immunological Methods, 2010, 360(1-2):149-156).
	The claims are directed to a nucleic acid vector encoding two or more of the T cell epitopes listed in Table 1, wherein the two or more T cell epitopes comprise T cell epitopes from at least two different viruses.
	Nielsen et al. discloses a vector comprising an expression construct that encodes 32 different HLA class I-restricted epitopes of Cytomegalovirus, Epstein-Barr virus and Influenza virus as a polyepitope (see the Abstract, Figure 1 and Table 1). CMV epitopes from instant Table 1 that are taught by Nielsen et al. include NLVPMVATV and IPSINVHHY. EBV epitopes from instant Table 1 that are also taught by Nielsen et al. include CLGGLLTMV, GLCTLVAML, RAKFKQLL, FLRGRAYGL and YPLHEQHGM.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims 

Claims 1, 4, 11, 25-26, and 54 are rejected under 35 U.S.C. 103 as being unpatentable over Gerdemann et al. (The American Society of Gene & Cell Therapy, 2012, 20(8):1622-1632), and further in view of Leen et al. (Journal of Virology, 2008, 82(1):546-554), Li et al. (Virology: Research and Treatment, 2008, 1:97-107), Reiser et al. (The Journal of Immunology, 2011, 187: 2172-2180), Gras et al. (The Journal of Immunology, 2012, 188: 311-321), Thomson et al. (Proc. Natl. Acad. Sci. USA, 1995, 92:5845-5849) and Zhong et al. (PLoS ONE, 2008, 3(9):e3256; cited by applicant).
	The claims are directed to a nucleic acid vector encoding two or more of the T cell epitopes listed in Table 1, wherein the two or more T cell epitopes comprise T cell epitopes from at least two different viruses.
	Gerdemann et al. teaches that severe and fatal viral infections remain common after hematopoietic stem cell transplantation and that these viral infections are major contributors to post-transplant morbidity and mortality.  
	Gerdemann et al. identified ADV hexon and penton proteins; CMV IE1 and pp65 proteins, EBV EBNA1, LMP2 and BZLF1 proteins, BKV Large T-antigen and VP1 proteins, and other proteins as the immunodominant proteins from these viruses. Gerdemann et al. further used peptides from one of the named pathogens as well as plasmids encoding the same peptide to stimulate CTLs.
	Gerdemann et al. does not teach a nucleic acid comprising two or more of the T cell epitopes from Table 1 from at least two different viruses.  
However, Leen et al. teaches five immunodominant peptides from ADV hexon protein that comprise overlapping CD4+ and CD8+ T-cell epitopes (HLA-B*3501-MPNRPNYIAF, HLA-A*2401-TYFSLNNKF, HLA-B*3501-IPYLDGTFY, HLA B53-LPGSYTYEW and HLA-A2-YVLFEVFDV (see page 550, bottom left column).  Because these five peptides can stimulate both CD4+ and CD8+ T-cell reactivity, they are ideal candidates for vaccination strategies aiming to stimulate a polyclonal antigen-specific T-cell response in vivo (see page 550 right column).  
	Li et al. teaches that BK virus has emerged as an important cause of allograft failure in renal transplant recipients.  Li et al. further teaches that both T antigen and the capsid proteins are highly immunogenic.  Li et al. found within the T-ag several peptides as candidate major histocompatibility complex (MHC) class I and II T-cell epitopes, and among these peptide epitopes, a 9mer peptide, LPLMRKAYL, was confirmed to be a super motif and restricted to HLA-B*0702 and -B*0 (see the introduction).
	Reiser et al. teaches that CMV pp65 epitope NLVPMVATV is the immunodominant epitope (see the entire document).
	Gras et al. teaches that EBV EBNA3A epitope FLRGRAYGL is an immunodominant epitope (see the entire document).
	It would be obvious for one of ordinary skill in the art to search for immunodominant epitopes for each of the viral proteins disclosed by Gerdemann et al. (ADV hexon and penton; CMV IE1 and pp65; EBV EBNA1, LMP2 and BZLF1; BKV Large T-antigen and VP1; RSV N and F; Flu MP1 and NP1; and HHV-6 U14 and U90) and use those immunodominant epitopes to prepare a polyepitope comprising the immunodominant epitopes or a vector encoding the 1.  One of ordinary skill in the art would be motivated to use immunodominant epitopes for convenience.  (It is more convenient to use shorter peptides/epitopes than the full-length protein in a polyepitope construct.)  In addition, the use of polyepitopes is well known in the art.  For example, Thomson et al. created a vaccinia virus that expresses a polyepitope protein comprising various EBV EBNA HLA epitopes (see Figure 1).  Thomson et al. found that each epitope of the polyepitope was properly processed and presented to CTL cells.  Further, Zhong et al. designed a polyepitope vaccine based on a replication deficient adenovirus which encoded 46 HCMV T cell epitopes from 8 different HCMV antigens, restricted through multiple HLA class I and class II alleles.  Zhong et al. found that in HLA A2 transgenic mice and in humans the polyepitope induced pluripotent cellular and humoral immunity in vivo and readily recalled and expanded HCMV-specific CD8+ and CD4+ T cells.  Thus, there would be a reasonable expectation of success in creating a vector expressing a polyepitope that can induce CD4+ and/or CD8+ responses. 

Allowable Subject Matter
Claim 45 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.

Conclusion
	No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicole Kinsey White whose telephone number is (571)272-9943. The examiner can normally be reached M to Th 6:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in 

/NICOLE KINSEY WHITE/Primary Examiner, Art Unit 1648


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Gerdemann et al. used peptides from the disclosed antigens as well as plasmids encoding the same peptide to stimulate T cells.